DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on October 6, 2021.  Claims 1 and 11 were amended; and claim 5 was cancelled.  Thus, claims 1-4 and 6-20 are pending. 

Drawings
The drawings filed on 10/06/2021 are accepted.  

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 6-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
A computing system to assess a disease risk, the computing system comprising: a computing device; and a server computing device communicatively coupled to the computing device, the server computing device configured to: receive a geographical area of a geospatial unit defined by a user of the computing device; receive input variables associated with the determine a disease risk of plants at the geospatial unit by performing a modeled disease risk assessment as a function of the input variables and a set of predefined variables, wherein to determine the disease risk comprises to determine a hybrid resistance level of the plants at the geospatial unit; generate a visual representation that illustrates the disease risk based on the modeled disease risk assessment; change the visual representation based on the hybrid resistance level; output the visual representation on the computing device; and transmit, in response to determining that the disease risk exceeds a predefined threshold, a notification to a user of the computing device indicating that the geospatial unit is at risk.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Similar limitations comprise the abstract ideas of Claim 11.
Under Step 1 of the analysis, claim 1 does belong to a statutory category, namely it is a system claim.  Likewise, and claim 11 is a process claim.  
Under Step 2A, prong 1, claim 1 is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitations of “determine a disease risk of plants at the geospatial unit by performing a modeled disease risk assessment…,” and “change the visual representation…”  A review of the specification shows that all of these steps are performed using mathematical processes, for assessing a disease risk (see, for example, ¶41-64 of the instant specification).
What remains of the claimed method are merely data receiving steps, receiving a geographical area of a geospatial unit, and receiving input variables associated with the geospatial unit, and then data generating steps, outputting the visual representation, and 
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is performed once the notification that the geospatial unit is at risk is transmitted to the user.
Under Step 2B, since the only step outside the judicial exception are generic data receiving steps and data processing steps, the claim does not include significantly more than the judicial exception.
As a result of the above analysis, claim 1, as well as claim 11, do not appear to be patent eligible under 101.
With regards to the dependent claims, claims 2-4, 6-10, and 12-20 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Response to Arguments
Applicants’ arguments filed on August 4, 2021 have been fully considered.  Applicants’ arguments regarding the citied prior art are persuasive.  Applicants’ arguments regarding the rejections under section 101 have been fully considered but are not persuasive.  
In the response filed October 6, 2021, Applicant argued (Remarks pp. 8-10) that the cited prior art of record failed to disclose the limitation of “wherein to determine the disease risk comprises to determine a hybrid resistance level of the plants at the geospatial unit,” and “change the visual representation based on the hybrid resistance level,” as recited in claim 1, as well as claim 11.

Applicants’ argue (Remarks pp. 8-10) that the claims are directed to patent eligible subject matter.  Applicant’s arguments are not persuasive.
Contrary to Applicants’ assertion, under Step 2A, prong 1, claim 1, as well as claim 11, is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitations of “determine a disease risk of plants at the geospatial unit by performing a modeled disease risk assessment…,” and “change the visual representation…”  What remains of the claimed method are merely data receiving steps, receiving a geographical area of a geospatial unit, and receiving input variables associated with the geospatial unit, and then data generating steps, outputting the visual representation, and transmitting a notification to a user that the geospatial unit is at risk, each of which is set forth at a highly generic level.
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is performed once the notification that the geospatial unit is at risk is transmitted to the user.
Under Step 2B, since the only step outside the judicial exception are generic data receiving steps and data processing steps, the claim does not include significantly more than the judicial exception.
As a result of the above analysis, claim 1, as well as claim 11, do not appear to be patent eligible under 101.
claims 2-4, 6-10, and 12-20 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 
Therefore, the rejection of claim 1, as well as claim 11, and dependent claims 2-4, 6-10, and 12-20, under section 101, is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFFREY P AIELLO/Examiner, Art Unit 2864